Exhibit 10.68

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”) is entered into by
and between Elizabeth Czerepak (“Employee”) and Cancer Genetics, Inc. a Delaware
corporation (“Employer”), on behalf of itself, its members, partners, directors,
officers, employees, attorneys, agents, investors, and any subsidiaries and
affiliates and any of each of their respective assigns (collectively, the
“Released Parties”) in order to further the mutually desired terms and
conditions set forth herein.

WHEREAS, Employee is an employee of Employer pursuant to an Employment Agreement
dated as of January 1, 2012 (the “Employment Agreement”); and

WHEREAS, Employee and Employer intend to terminate their employment relationship
on the mutually agreed terms and conditions set forth below.

NOW, THEREFORE, in consideration of the covenants, releases, representations,
mutual promises, and terms and conditions contained herein, the receipt and
sufficiency of which each of the undersigned hereby acknowledges, Employee and
Employer agree as follows:

1. Separation. Employee hereby resigns as an employee of Employer effective as
of March 31, 2014 (the “Separation Date”), and Employee shall no longer hold any
positions as an employee, officer, director, agent or otherwise with Employer
beginning on the Separation Date. Employee agrees not to represent herself to
any other person or entity as an employee or otherwise having a position with
Employer at any time after the Separation Date. After the Separation Date,
Employee shall have no authority to, and hereby agrees not to, legally,
contractually or otherwise bind Employer or its affiliates or incur any
liabilities on their behalf. Except as set forth herein, Employee acknowledges
and agrees that she is not entitled to anything further from Employer. Given the
circumstances associated with Employee’s departure and the good and valuable
consideration she is receiving under this Agreement, Employee will not apply for
unemployment insurance benefits.

2. Payments and Other Consideration. As good consideration for Employee’s
execution, delivery and non-revocation of this Agreement:

a. Employee will receive a bonus of $125,000 less withholdings and deductions
for services rendered in 2013 payable on the later of her last day of employment
or March 31, 2014.

b. Employee will receive continuation of Employee’s base salary of $250,000
gross in regular and equal installments as severance for nine months (the
“Severance Payment”) commencing on the next regularly scheduled pay date
following the eighth day after Employee signs, returns and does not revoke this
Agreement (the “Severance Period”).

c. Employee will receive an additional lump sum payment of (i) $25,000 as bonus
for the first quarter of 2014 and (ii) $125,000 as severance, or $150,000 in the
aggregate, less withholdings and deductions, payable on the next regularly
scheduled pay date following the eighth day after Employee signs, returns and
does not revoke this Agreement.



--------------------------------------------------------------------------------

d. Employee will receive $24,759.14 less withholdings and deductions as payment
in full for accrued and unused paid time off (including vacation time) through
the Separation Date. No vacation or other credits for paid time off will accrue
after the Separation Date.

e. The parties understand and agree that Employee has 30,000 stock options (the
“Options”) with Employer, some of which are not vested, and some of which are
vested but that would otherwise expire, if not exercised, thirty (30) days after
the Separation Date. As additional consideration for Employee’s execution,
delivery and non-revocation of this Agreement, Employer shall treat all
outstanding Options as Vested and permit Employee to extend the date by which
Employee shall be permitted to exercise the Options until December 31, 2014.

f. Employee agrees, that she will not sell, hedge or dispose in any way of any
of the shares of common stock of the Company issuable upon the exercise of any
such Options (other than by gift subject to this restriction) until after
September 30, 2014

g. No further payments or amounts (including, without limitation, any payments
or amounts arising under the Employment Agreement) shall be owed to Employee, or
shall be required to be paid, by Employer to Employee or for Employee’s benefit
except as provided in this Agreement. Employee specifically acknowledges and
agrees that the payments and benefits described herein are adequate
consideration for the execution and performance of this Agreement by Employee.

h. As of the Separation Date, Employee shall not be eligible to participate or
continue to participate in any employee benefit plans or compensation
arrangements of Employer or otherwise be entitled to any perquisite or fringe
benefit, except (i) that Employee will continue to have the right to elect COBRA
at her own expense, (ii) although Employee will retain Employee’s interest in
the funds Employee received and deposited in the Employer 401(k) plan that
become vested as of the Separation Date, Employee agrees to promptly roll over
the funds in her Employer sponsored 401(k) account into a separate, personal
individual retirement account, and (iii) as otherwise specifically set forth in
this Agreement.

i. Employee will return Employer’s laptop computer, blackberry device, cell
phone, Confidential Information, non-public Employer documents in either
electronic or paper format and any other Employer equipment in Employee’s
possession to Employer on or before the Separation Date. Employee will cease to
have access to Employer’s file network, VPN access, instant messaging, and
Employer’s calling-card as of close of business on the Separation Date. Employee
will relinquish Employee’s office security pass on or before the Separation
Date.

j. All amounts due and payable under this Agreement are gross payments, and such
gross amounts will be reduced by amounts required or authorized to be withheld
by law, including all applicable federal, state and local withholding taxes and
deductions.

 

-2-



--------------------------------------------------------------------------------

3. Restrictive Covenants. Employee represents and warrants that that she has
complied and will continue to comply with all provisions in
Section 5.2(c)(i)–(iii) of the Employment Agreement and that Sections
5.2(d)-(f) with respect to same shall remain in full force and effect.

4. Non-Disparagement.

a. Employee will not make any communication to a third-party (in writing, orally
or otherwise) that is disparaging about Employer, its affiliates, or any
Employer partner, employee, director, officer or agent, or which is critical,
derogatory, disparaging or which may reasonably be expected to tend to injure
the reputation or business of Employer, or such person. Employer will not make
any communication to a third-party (in writing, orally or otherwise) that is
disparaging about Employee, or which is critical, derogatory, disparaging or
which may reasonably be expected to tend to injure the reputation or business of
Employee and agrees to instruct Employee’s chief executive officer not to make
any communication to a third-party (in writing, orally or otherwise) that is
disparaging about Employee or which is critical, derogatory, disparaging or
which may reasonably be expected to tend to injure Employee’s reputation. The
parties agree and acknowledge that the foregoing covenant is a material
inducement to both parties to enter into this Agreement. Notwithstanding the
foregoing, (i) neither Employer nor Employee shall be deemed to have violated
the provisions of this Section 4 in any instance where either Employer or
Employee is required by law or formal legal process to provide facts or
information, or in communications among the Employer entities, with Employee’s
immediate family or legal counsel (provided they agree to keep the facts or
information confidential), and (ii) no statement by Employee shall violate the
provisions of this Section 4 if it is made to a court, mediator, arbitrator or
counsel for Employer or Employee in connection with a dispute between Employer
and Employee.

b. Employee shall direct all inquiries about Employee’s employment with the
Employer to the Employer’s Human Resources Department. In the event that
employers, prospective employers, financial institutions or other third-parties
communicate with Employer’s Human Resources Department with respect to Employee
or any aspect of Employee’s employment and/or Employee’s separation, Employer
shall respond to such persons that it is firm wide policy to provide the
following information: Employee’s dates of employment, last position held, and
that the separation was friendly and amicable.

c. Employer may in its discretion give the following statement to employees and
to investors: “Employee resigned from Cancer Genetics, Inc. to pursue other
opportunities. Employer wishes Employee well in Employee’s new endeavors.”

d. Notwithstanding the foregoing, (i) Employer shall not be deemed to have
violated the provisions of this Section 4 in any instance where Employer is
required by law or formal legal process to provide facts or information and
(ii) no statement by Employer shall violate the provisions of this Section 4 if
it is made to a court, mediator, arbitrator or counsel for Employer or Employee
in connection with a dispute between Employer and Employee.

 

-3-



--------------------------------------------------------------------------------

5. Indemnification. Employer agrees that Employee retains all of Employee’s
rights, as they existed before the Separation Date, to indemnification, defense
reimbursement, and subrogation, whether such rights arise under any
Employer-related agreements, applicable insurance policies, or by law, provided
that as a condition to indemnification in any proceeding in which Employee seeks
indemnification, Employee shall be required to: (i) keep Employer or its
designated counsel fully informed of the progress, relevant facts, issues and
events of such proceeding; (ii) cooperate with Employer and its counsel in the
defense of any such proceeding in accordance with this Agreement; (iii) provide
truthful testimony in and diligently pursue defense of such proceeding; and
(iv) refrain from settling such proceeding without Employer’s approval and
unless such settlement has a full and unconditional release of Employer and
Employee and imposes no payment obligations on Employer (to Employee or any
other person). Notwithstanding anything to the contrary herein, indemnification
is not available to Employee for acts or omissions constituting gross
negligence, fraud, willful misconduct, or criminal acts or for any act or
omission that intentionally causes harm to Employer’s reputation or business or
is not in good faith.

6. Unlawful Acts. Employee agrees and represents that she is not aware of any
unlawful acts either on her part or on the part of Employer or Employer during
the time of her employment and through the Separation Date.

7. Release and Waiver.

a. In consideration of the payment and extension of benefits set forth under
Section 2 of this Agreement, Employee hereby unconditionally and irrevocably
releases, waives, discharges and gives up, to the full extent permitted by law,
any and all Claims (as defined below) that Employee may have against any of the
Released Parties, arising on or prior to the date of Employee’s execution and
delivery of this Agreement to Employer. “Claims” means any and all actions,
charges, controversies, demands, causes of action, suits, rights, and/or claims
whatsoever for debts, sums of money, wages, salary, severance pay, expenses,
commissions, fees, bonuses, unvested stock options, vacation pay, sick pay, fees
and costs, attorney’s fees, losses, penalties, damages, including damages for
pain and suffering and emotional harm, arising, directly or indirectly, out of
any promise, agreement, offer letter, contract (including the Employment
Agreement), understanding, common law, tort, the laws, statutes, and/or
regulations of the State of New Jersey, or any other state and the United
States, including, but not limited to, federal and state whistleblower laws,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Employment Retirement Income Security Act (excluding COBRA), the
Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit Reporting Act,
the Age Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit
Protection Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act
of 2002, the Lily Ledbetter Fair Pay Act, the False Claims Act, the New Jersey
Law Against Discrimination, the New Jersey Family Leave Act, the New Jersey
Civil Rights Act, the New Jersey False Claims Act, and the New Jersey
Conscientious Employee Protection Act, as each may be amended from time to time,
whether arising directly or indirectly from any act or omission, whether
intentional or unintentional. This releases all Claims including those of which
Employee is not aware and those not mentioned in this Agreement that have arisen
or may arise on or prior to the date this Agreement is countersigned by
Employee. Employee specifically

 

-4-



--------------------------------------------------------------------------------

releases any and all Claims arising out of Employee’s employment with Employer
or separation therefrom. Employee expressly acknowledges and agrees that by
entering into this Agreement, she is releasing and waiving any and all Claims,
including, without limitation, Claims that she may have which have arisen on or
before the date Employee signs and delivers this Agreement to Employer,
including all claims under ADEA. Notwithstanding the foregoing, this Agreement
shall not release Employer from its obligations under this Agreement. Moreover,
this Agreement does not waive, release or otherwise discharge any claim or cause
of action that cannot legally be waived, including, but not limited to, any
claim for earned but unpaid wages, workers’ compensation benefits, unemployment
benefits, and vested 401k benefits. By signing this Agreement, Employee
represents that Employee has not commenced or joined in any claim, charge,
action or proceeding whatsoever against Employer or any of the Released Parties
arising out of or relating to any of the matters released in this paragraph.
While this Agreement does not prevent Employee from filing a charge with the
EEOC or any government agency, Employee agrees that Employee waives her right to
recover and will not be entitled to or accept any personal recovery in any
action or proceeding that may be commenced on Employee’s behalf arising out of
the matters released hereby, including but not limited to any charge filed with
the EEOC or any other government agency which may prohibit the waiver of the
right to file a charge.

b. For the purpose of implementing a full and complete release, Employee
expressly acknowledges that this release is intended to include, without
limitation, claims that Employee did not know or suspect to exist at the time of
signing, regardless of whether the knowledge of such claims, or the facts upon
which they might be based would materially have affected the release; and that
the consideration given under this Agreement was also for the release of those
claims and contemplates the extinguishment of any such unknown claims.

c. Employee represents that Employee has not transferred or assigned, or
purported to transfer or assign, to any person or entity, any claim described in
this Agreement. Employee further agrees to indemnify and hold harmless each and
all of the Released Parties identified in this Section 7 against any and all
claims based upon, arising out of, or in any way connected with any such actual
or purported transfer or assignment.

d. Employee hereby acknowledges that Employee is not presently affected by any
disability that would prevent Employee from knowingly and voluntarily granting
this release, and further acknowledges that the promises made herein are not
made under duress, coercion or undue influence.

e. Employee freely and voluntarily accepts the considerations cited herein as
sufficient payment for the full, final and complete release stated herein, and
agrees that no other promises or representations have been made to Employee by
Employer or any other person purporting to act on behalf of Employer, except as
expressly stated herein.

f. In accordance with the Older Workers Benefit Protection Act of 1990, Employee
is aware of and agrees to the following: (i) Employee is hereby advised to
consult with an attorney of Employee’s choosing at her own expense before
signing this Agreement; (ii) Employee was provided and reviewed this Agreement;
(iii) once Employee signs

 

-5-



--------------------------------------------------------------------------------

this Agreement, Employee has seven (7) days to revoke Employee’s consent to the
Release; (iv) any such revocation shall be made in writing so as to be received
by Employer prior to the eighth (8th) day following the last date of execution
of the Release and this Agreement by all parties; and (v) if no such revocation
occurs, this Agreement and the Release shall become effective on the eighth
(8th) day following Employee’s execution of this Agreement (the “Effective
Date”). In the event that Employee revokes Employee’s consent, this Agreement
shall be null and void. Notice of revocation must be sent by FedEx (or similar
service which provides overnight delivery and requires a receipt) to Employer’s
Chief Executive Officer. Nothing in this Agreement shall prevent Employee from
challenging this Agreement under the Older Workers Benefit Protection Act of
1990 (“OWBPA”). The parties agree that any changes made to this Agreement during
the twenty-one (21) days in which Employee may consider it, whether material or
not, will not restart the running of the 21-day period.

8. Confidentiality and Use.

a. Employee reaffirms, and agrees to comply with, all confidentiality
obligations, if any, set forth in the Employment Agreement and agrees that such
confidentiality obligations, if any, shall remain in full force and effect and
that such confidentiality provision in the Employment Agreement is incorporated
by reference as if restated herein except to the extent such provision conflicts
with the provisions of this Section 8.

b. Except as otherwise permitted in this Agreement, Employee shall not disclose,
use, publish, divulge or reveal to any person or entity any financial, tax,
privileged or economic information relating to Employer (including, for this
purpose, any affiliates, members, partners, and employees) or any other
confidential or proprietary information relating to the business, strategic,
advertising, marketing, trade practices or investment activities of Employer
(collectively, “Confidential Information”), unless (i) Employer has voluntarily
consented in writing to permit such disclosure; (ii) such Confidential
Information has become publicly available (other than by means of a breach of
this provision); or (iii) disclosure of such Confidential Information is
required pursuant to legal process. Before making any disclosure permitted by
the preceding sentence, Employee shall give Employer reasonable written notice
of the intended disclosure and afford Employer a reasonable opportunity to
protect its interests. By way of illustration but not limitation, Confidential
Information includes: (x) confidential or proprietary information related to all
trade secrets, inventions, ideas, processes, formulas, source and object codes,
research and development, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques;
(y) confidential or proprietary information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, investors and
clients; and (z) confidential or proprietary information regarding the skills
and personal information of other employees of Employer. Employee acknowledges
that the direct or indirect disclosure of any such Confidential Information
would place Employer at a competitive disadvantage and would do damage, monetary
or otherwise, to Employer’s business. This confidentiality provision shall be
fully enforceable at law (by the recovery of damages other than lost profits, or
otherwise) and equity (by injunction or any other equitable remedy that may be
available, without Employer being required to post a bond or other security).

 

-6-



--------------------------------------------------------------------------------

c. Employee agrees to keep the terms and conditions of this Agreement
confidential and not to disclose this Agreement or its terms to any person or
entity whatsoever, except: (i) with the mutual written consent of Employer;
(ii) to Employee’s attorneys, accountants, auditors, or financial or
professional advisors, as long as such individuals agree that they are subject
to the confidentiality provisions described herein; (iii) to Employee’s
immediate family, as long as such individuals agree that they are subject to the
confidentiality provisions described herein; or (iv) as may be required by law
or in any proceeding to enforce this Agreement. Notwithstanding the foregoing,
Employer authorizes Employee to disclose the Restrictive Covenants to any
prospective new employer.

d. Employee hereby acknowledges and agrees that (a) Employee may be aware of
material, non-public information regarding Employer, (b) United States
securities laws may prohibit: (i) any persons who are aware of material,
non-public information of an issuer from purchasing or selling securities of
such issuer while in possession of such material non-public information, and
(ii) from communicating such information to any person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities in reliance upon such information. If Employee is aware of
such material, non-public information, Employee understands and agrees that it
is Employee’s responsibility to refrain from engaging in trading activity in
securities of such issuers until such material, non-public information has
become public, or is no longer material (e.g., becoming stale due to the passage
of time).

9. Return of Confidential Information and Property. Employee represents and
agrees that Employee shall return to Employer, by the Separation Date, all
Confidential Information, including without limitation, mailing lists, reports,
files, memoranda, correspondence, notices, records and software, data, computer
access codes or disks and instructional manuals, and other physical or personal
property which Employee received and/or prepared or helped prepare in connection
with Employee’s employment with Employer, and that Employee will not retain
copies, duplicates, reproductions or excerpts thereof.

10. Cooperation.

a. At the request of Employer, Employee agrees to reasonably cooperate with
Employer, at a mutually agreed time and place, in any litigation, administrative
proceeding, investigation or inquiry that involves Employer or the other
Released Parties, about which Employee may have knowledge or information.
Employer agrees to reimburse Employee’s expenses associated with such
cooperation at an amount/rate mutually agreed upon by Employer and Employee to
the extent permitted by law. Employee further agrees to reasonably cooperate to
respond to inquiries in connection with the audit and other business matters
during the Severance Period.

b. Employee shall not voluntarily counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints on behalf of any private
(non-governmental) third party against Employer, or any of the Released Parties,
unless under a subpoena or other court order to do so; provided, however, that
prior to making any disclosures required by a subpoena or other court order,
Employee shall provide Employer with written notice of the subpoena, court order
or

 

-7-



--------------------------------------------------------------------------------

similar legal process sufficiently in advance of such disclosure to afford
Employer or the Released Parties a reasonable opportunity to challenge the
subpoena, court order or similar legal process. This provision shall not apply
to any charge or lawsuit where by law a non-assistance agreement is invalid.

c. In the event that a private (non-governmental) third party contacts Employee
to request any information that could reasonably be categorized as Confidential
Information, Employee shall immediately refuse such request and provide Employer
with prompt written notice of the request to afford Employer an opportunity to
protect its interests.

11. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, it shall be
severed and struck from this Agreement, and the validity, legality and
enforceability of the remainder of this Agreement shall not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law. It is the parties’ intent to comply with the OWBPA. To the
extent any provision of this Agreement would invalidate the release under the
OWBPA, that provision shall be severed and struck from this Agreement and
Employer shall be permitted to provide a new form of release to Employee, to
which Employee agrees to be bound if she wishes to obtain the payments and
benefits under Section 2.

12. Survivability. The validity of this Agreement shall be as of the Effective
Date, and all representations, warranties, covenants and other promises set
forth in this Agreement shall be true and correct on the Effective Date and the
Separation Date and shall survive the execution of the Agreement by the parties.

13. Entire Agreement. This Agreement, together with Sections 5.2(c)-(f),
7.3-7.11, 7.15, and 7.16 of the Employment Agreement, constitutes the entire
understanding and agreement between the parties hereto, and it may only be
modified or amended in writing signed by all parties hereto. Except for
provisions of the Employment Agreement that are expressly incorporated herein by
reference, the Employment Agreement shall be void and of no further force or
effect.

14. Remedies. If Employee breaches any term or condition of this Agreement or
any representation made by Employee in this Agreement was false when made, it
shall constitute a material breach of this Agreement and in addition to and not
instead of the Released Parties’ other remedies hereunder, or otherwise at law
or in equity, Employee shall be required to immediately, upon written notice
from Employer, return the payments paid by Employer under sections 2(b)
[$250,000] and 2(c)(ii) [$125,000] of this Agreement, less the greater of:
(a) $500.00, or (b) 10% of the payments paid by Employer under this Agreement.
Employee agrees that if Employee is required to return the payments, this
Agreement shall continue to be binding on Employee and the Released Parties
shall be entitled to enforce the provisions of this Agreement as if the payments
had not been repaid to Employer and Employer shall have no further payment
obligations to Employee hereunder. It is understood and agreed that Employee
shall have no automatic repayment obligations or obligation to pay the Released
Parties’ attorneys’ fees and other costs associated with enforcing this
Agreement if Employee were to challenge the validity of the ADEA waiver only.

 

-8-



--------------------------------------------------------------------------------

15. Governing Law; Forum. The validity of this Agreement and any of the terms or
provisions as well as the rights and duties of the parties hereunder shall be
governed by the laws of the State of New Jersey, without reference to any
conflict of law or choice of law principles in the State of New Jersey that
might apply the law of another jurisdiction. The parties consent to the
exclusive jurisdiction of the state and federal courts of the State of New
Jersey. Employee waives the right to a jury trial in any such action.

16. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same document.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee, Employer and Employer have entered into this
Agreement, which will be effective as of the Effective Date.

 

Witness:     EMPLOYEE:

/s/ Beverly Reed

   

/s/ Elizabeth Czerepak

    Elizabeth Czerepak     EMPLOYER:     CANCER GENETICS, INC.     By:  

/s/ Panna Sharma

      Name:   Panna Sharma       Title:   President & CEO

 

-10-